Citation Nr: 1757701	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  10-47 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for nephrolithiasis. 

2.  Entitlement to service connection for a low back disability. 

3.  Entitlement to service connection for sinusitis. 

4.  Entitlement to an initial rating in excess of 0 percent for hepatitis B. 

5.  Entitlement to an initial rating in excess of 0 percent for residuals of a lipoma excision of the left flank.

6.  Entitlement to an initial rating in excess of 0 percent for gallbladder polyps.

7.  Entitlement to an initial rating in excess of 0 percent for rhinitis.

8.  Entitlement to a 10 percent rating based on multiple noncompensable service-connected disabilities.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to April 2006. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  Due to the Veteran's place of residence, the RO in Los Angeles, California, has performed additional development. 

In March 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.


REMAND

In May 2016, the Board remanded the claims on appeal to schedule VA examinations to determine the nature and etiology of claimed nephrolithiasis, sinusitis, and low back disabilities, and the severity of service-connected hepatitis B, residuals of a lipoma excision of the left flank, gallbladder polyps, and rhinitis.  The requested examinations were scheduled for April 2017.  However, the Veteran did not report for those examinations and did not offer a good reason for not reporting.  Therefore, it is within the authority of the Board to decide the claims on the basis of the existing evidence of record in accordance with 38 C.F.R. § 3.655(b) (2017).

However, the record is not clear regarding whether the Veteran was properly notified of his scheduled VA examinations.  The record does not contain a copy of a notice letter to either the Veteran or representative notifying him of the date and time of the scheduled VA examinations.  That is particularly concerning because the record contains multiple instances of varying addresses of record for the Veteran.  For example, in April 2014, the Veteran informed VA that he had been told by his accredited representative that he had failed to report to five separate medical appointments, but he had not received any notice from VA about those appointments.  A March 2017 examination request lists a different address for the Veteran than an April 2017 examination inquiry.   The April 2017 supplemental statement of the case was sent to a different address than the address listed in the April 2017 examination inquiry.  Also of record are the results of a May 2017 property owner search which found multiple possible addresses for the Veteran with no resolution of which address was correct.

In light of the lack of clarity regarding whether the Veteran was properly notified of scheduled VA examinations, the correct mailing address for the Veteran should be determined.  Then, Veteran should be rescheduled for VA examinations.  Proper notice of the date and time of the examinations should be provided.  

As the issue of entitlement to a 10 percent rating based on multiple noncompensable service-connected disabilities is inextricably intertwined with the other claims, it must also be remanded.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran's accredited representative and seek clarification as to the correct mailing address for the Veteran.

2.  Then, request the Veteran identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who provided treatment for the disabilities on appeal.  After securing the necessary releases, attempt to obtain any copies of pertinent treatment records identified by the Veteran that are not currently of record.

3.  Then, schedule the Veteran for a VA examination or examinations with a qualified medical doctor to determine the etiology of the claimed nephrolithiasis and sinusitis.  The examiner must review the record and must note that review in the report.  The examiner should also review the 1995 Navy study entitled "Human Health Preliminary Risk Evaluation of the Jinkanpo Incineration Complex Activities at the Naval Air Facility Atsugi, Japan," and the 2008 Battelle Memorial Institute Technical Report entitled "Review of NAF Atsugi Health Risk Assessments and Related Environmental Data to Determine if Additional Population-Based Medical Screening is Indicated," prepared for the Navy and Marine Corps Public Health Center in Portsmouth, Virginia.  The Board notes that both studies are available online at the Navy and Marine Corps Public Health Center Website.  The examiner is requested to note the dates of the Veteran's service at the Navy Air Facility in Atsugi, Japan, and to ask the Veteran about any specific exposures he recalls experiencing during that service.  The examiner is advised that the Veteran is competent in general to report injuries and symptoms, and that his reports must be considered in providing the requested opinions.  Any required tests, such as X-rays, should be conducted. A complete rationale should be given for all opinions and conclusions expressed.  After a review of all evidence, the examiner is asked to opine as to the following:

(a) Is it at least as likely as not (50 percent or greater probability) that nephrolithiasis is related to service or any incident of service, to include presumed in-service exposure to incinerator emissions while serving at the Navy Air Facility in Atsugi, Japan?

(b) Is it at least as likely as not (50 percent or greater probability) that any diagnosed sinusitis disability is related to service or any incident of service, to include presumed in-service exposure to incinerator emissions while serving at the Navy Air Facility in Atsugi, Japan?

4.  Then, Schedule the Veteran for a VA examination with a qualified medical doctor to determine the etiology of the claimed low back disability.  The examiner must review the record and must note that review in the report.  The examiner should note the October 2009 VA examination report that found lumbosacral strain and spondylosis.  The examiner should provide the following opinions:

(a) Is it as likely as not (50 percent or greater probability) that any diagnosed low back disability is related to service or any incident of service?

(b) Is it at least as not (50 percent or greater probability) that arthritis of the lower back manifested within one year after the Veteran's separation from service on April 30, 2006?

5.  Schedule the Veteran for a VA examination with a qualified medical doctor to determine the current severity of hepatitis B.  The examiner must review the claims file and should note that review in the report.  The examiner should identify and describe in detail all symptoms of hepatitis B.  The examiner should state whether the Veteran has fatigue, malaise, nausea, vomiting, anorexia, arthralgia, or upper right quadrant pain, and if so the frequency and duration in a 12 month period.  The examiner should state what impact, if any, the Veteran's disability has on occupational functioning and daily living.

6.  Schedule the Veteran for a VA examination with a qualified medical doctor to determine the current severity of residuals of a lipoma excision of the left flank.  Any scar present should be described and measured.  The examiner should state whether any scar is painful or unstable or causes any limitation of function.  The examiner must review the claims file and should note that review in the report.  The examiner should identify and describe in detail all symptoms of residuals of a lipoma excision of the left flank.  The examiner should state what impact, if any, the Veteran's disability has on occupational functioning and daily living.

7.  Schedule the Veteran for a VA examination with a qualified medical doctor to determine the current severity of gallbladder polyps.  The examiner must review the claims file and should note that review in the report.  The examiner should identify and describe in detail all symptoms of gallbladder polyps.  The examiner should state whether or not there are attacks of gallbladder colic, gallbladder dyspepsia, or jaundice, and if so the frequency and severity of those symptoms.  The examiner should state what impact, if any, the Veteran's disability has on occupational functioning and daily living.

8.  Schedule the Veteran for a VA examination with a qualified medical doctor to determine the current severity of rhinitis.  The examiner must review the claims file and should note that review in the report.  The examiner should identify and describe in detail all symptoms of rhinitis.  The examiner should state what impact, if any, the Veteran's disability has on occupational functioning and daily living.

9.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (West 2012).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

